Barclay, J. (dissenting).
— We dissent from the ruling that all taxes imposed by the township organization are within the limitations defined by section 11 of article 10 of the constitution.
That section opens with language relating to taxes, for county, city, town and school purposes. It then limits the rate of taxation for each of those classes.
The word “town,” as found in that section, is not, we think, intended to include townships. If it did include them, of course, the tax now in dispute would be plainly valid under that authority. But we do not consider that to be the fair import of the word “town,” as there employed.
The language used indicates, however, that, although cities, towns and school districts may compose a part of the territory of a county, they are to be, nevertheless, regarded as separate municipal corporations in respect of their exercise of the power of taxation.
In the section which next follows, namely, section 12, we observe, in the opening lines, that “no county, city, town, township, school district or other political subdivision of the state shall be allowed to become indebted,” etc., without the assent of the voters, etc.
This classification casts light on the meaning of the' section next preceding by suggesting the idea that townships are to be taken and regarded as municipal subdivisions of the state quite separate and distinct *88from counties, with reference to the creation of indebtedness and the levy of special taxes to meet the same (authorized in certain circumstances by section 12.)
In the second proviso of that section the class of municipalities to which the section is to apply are again mentioned, among them, “townships,” as if to indicate more'emphatically that they are not to be confounded with cities or counties in reference to the use of the taxing power. „
Reading sections 11 and 12 together, it is clear that the latter is intended to apply to townships and the former is not.
In-other parts of the -organic law, counties and towns are distinctly referred to as separate classes of municipal corporations. Art. 4, secs. 47, 53; art. 9, secs. 6, 19.
It should further be borne-in mind that section 8 of article 9 of the constitution gives express authority for the legislation which regulates township organization. That section also makes a distinction between the “business of the county” and the “local concerns of the several townships,” while authorizing special provisions of law concerning the mode of assessment and of collection- of revenue in counties wherein township organization prevails.
By the law governing those organizations, they are declared bodies corporate and invested with important functions, namely: to sue and be sued; to purchase and hold real and personal property, necessary to the exercise of corporate powers; to dispose of property; and to buy land, at sales, if necessary to secure any debt. R. S. 1889, sec. 8429.
The township is also authorized “to levy all taxes for township, road and bridge purposes.”' R. S. 1889, sec. 8473.
*89These taxes are imposed by the action of the township board of directors. R. S: 1889, sec. 8473.
Bnt the amount of the township tax is limited by the law to twenty cents on the $100 valuation, in any one year, except in certain large counties where the aggregate township tax is to be lower. R. S. 1889, sec. 8482.
The township charges are also defined by statute, namely: the compensation of township officers; contingent expenses necessarily incurred for the benefit of the township; and moneys authorized to be raised for its use. R. S. 1889, sec. 8477.
The taxes laid for township ..purposes are to be ascertained, assessed and levied by the township officers; and collected and applied to township purposes by them.
The townships organized, under chapter 162-(R. 8. 1889), have wholly different powers of taxation and self-government from those possessed by the congressional townships in other counties not so organized. The latter class was under consideration in State ex rel. Woodson v. Brassfield (1878), 67 Mo. 331; but the opinions in that case indicate that it has no application to townships organized under the law now before us.
The question here is whether taxes, sanctioned by the township organization law and duly levied by the township board, can justly be held to be county taxes for county purposes, and thus brought' within the limitations placed on taxes for those purposes by section 11 of article 10 of the constitution.
The words found near the close of that soction, namely: “said restrictions as to rates shall ¿pply to taxes of every kind and description, whether general or special, except taxes to pay valid indebtedness now existing,” etc., surely can not be reasonably construed *90to refer to any other classes of taxes than those mentioned in that section. They certainly do not embrace state taxes, for instance, since thos'é-taxes are dealt with, and limited in ambunt, by an earlier section (8) of the same article.
If they include taxes levied by the officers of the organized townships, it must be because those taxes are held to be not merely for “county purposes,” but county taxes as well, within the meaning of the constitution.
A vital error which, it seems to us, with due respect, runs through the argument of our learned brother Brace, is found in the assumption that “the limit in our constitution is not upon the authorities levying the tax, but upon the purposes for which the taxes are levied.” Hence, as he finds township taxes to be for “county purposes,” he concludes that they are subject to the limitations in section 11 of article 10.
At first glance there seems much force in that position; but how does it appear when we take into account these other provisions of the organic law, viz:
Sec. 1. “The taxing power may be exercised by the general assembly for state purposes, and by counties and other municipal corporations, under authority granted to them by the general assembly, for county and other corporate purposes.” (Art. 10, Const., 1875.)
Sec. 3. “Taxes may be levied'and collected for public purposes only. They shall be uniform upon the same class of subjects within the territorial limits of the authority levying the tax, and all taxes shall be levied and collected by general laws.” (Same article.)
Sec. 10. “The general assembly shall not impose taxes upon counties, cities, towns or other municipal corporations or upon the inhabitants or property thereof, for county, city, town or other municipal purposes, but *91may, by general laws, vest in the corporate authorities thereof the power to assess and collect taxes for such purposes.” (Same article.)
These sections precede section 11 in article 10, and bear strongly on its meaning. Under them it is too obvious for any extended argument, we think, that the power to tax for “county purposes” must be exercised by the “corporate authorities thereof,” that is to say, of the county. And taxes for those purposes must be uniform upon the same class of subjects within the territorial limits of the county, under section 3 of that article.
In view of these very clear mandates of the constitution, can it be soundly held that a tax, levied by township officers upon the taxable property within the territorial limits of the township, to meet the salaries and other expenses of the township government, is a tax levied by the “corporate authorities” of the county; for so it must be levied, if for “county purposes”?
Section 11 itself shows on its face that the tax for “county purposes,” which is therein limited in amount, is intended to be the tax levied by the county authorities, as it must be, under the earlier sections of that article. For, toward the close of section 11, it is written: “The rate herein allowed-to each county shall be ascertained by the amount of taxable property therein, according to the last assessment for state and county purposes,” etc.
The limitation of rate is thus plainly expressed to be upon the tax imposed by the county authorities for county purposes.
Ye consider that such a limitation can not properly apply to a tax imposed by the township government for township purposes.
It is argued in this connection that it should not *92be supposed that the makers of the constitution would place' a limit on the power of taxation by cities, towns, school districts, and even the state itself, and yet leave organized townships exempt from any such constitutional limitation.
On the other hand, looking at the subject from a practical standpoint, is there not an obvious necessity for providing these townships, in some manner, with the means essential to maintain their autonomy?
If taxes may only be levied by the organized townships, within the limitation to which the counties, are restricted by the constitution, the townships — all of them — could be deprived of the means of life by-the act of another municipal corporation, the county, in levying the county taxes to the full limit marked by the constitution, without leaving a margin for the levy of any taxes by the townships to meet their own expenses.
That is exactly what was done in the case at bar.
The county officers imposed taxes for county purposes to the extreme limit allowed under the assessed valuation of the property in the county. So that if the township taxes are held to fall within the constitutional prohibition as to county taxes, we have the instructive object-lesson of a county exercising the power of drawing from the township its capacity for self support.
The organized township is a different and distinct political entity from the county, as has been already shown; and it would be an extraordinary state of things were the right of the former to raise the funds, necessary for its maintenance, dependent entirely on the will of the officers of the county, a different municipality.
It goes without saying that the constitution might have so declared. But it also goes without saying that no court should accept that proposed construction of *93constitutional language, unless such a purpose was revealed very clearly indeed.
Where any fair and substantial uncertainty as to its import appears, no law should be given a meaning which would lead to absurd and unjust consequences.
Such consequences, too, May rightly be considered in endeavoring to arrive at the probable intention of ihe lawgiver as embodied in the language he has used to convey his intent. (Rutherforth’s Insts. [2 Am Ed. ], p. 413.)
We are of opinion that the language of the fundamental law discloses no purpose to surrender the right of existence of all organized townships to the control of the county courts. We think it shows quite another purpose. In authorizing the establishment and maintenance of township organization, section 8 of article 9 of the constitution intended to sanction the grant- of those incidental powers essential to make the principal grant effective. Bane v. Methuen (1824), 2 Bing. 63; Broom’s Maxims [8 Am. Ed.], *pp. 479, 486.
That grant has been made in clear terms by the legislative department of the government in the town-, ship organization act. We consider that was fully authorized, or at least not forbidden, by the fundamental law, so far as concerns the matter now in judgment.
The chief object of the township government, indicated by the law of its creation, is the establishment and care of public roads' and bridges. But it has a number of other powers of local self-government, including that of imposing taxes for the current township expenses. We do not believe the constitution intended the existence of these townships to depend merely upon the good will of the county officers.
The legislature has placed a reasonable limit upon the township’s power of taxation. • (R. S. 1889, sec. *948482.) That the taxes now in question are within that limit is conceded.
The constitution, it is true, imposed' no express limitation upon that power, either because the danger of its abuse. within so narrow a field, and so near the source of political power, was thought to be slight; or else the omission was the result' of an oversight.
Probably the latter is the real cause, when the proceedings of the constitutional convention in respect of the subject of township organization are considered.
Be this as it may, it is not our function to write the constitution over again by adding restraints upon legislative power which have not been expressed.
Constitutional restrictions upon the exercise of the right of self-government by the direct representatives of the people should not be expanded by construction beyond the fair and reasonable meaning of the language in which they are written. The courts should not attempt, by an enlarged and elastic interpretation, to supply omissions conforming to their notions of what should have been expressed; especially when such an interpretation would lead, as in the case at bar, to the unreasonable result already pointed out, namely, of subjecting the very existence of the township organization to the control of the county authorities, by giving the latter power to withhold the sinews of political life from the former.
It should never be held that the legislature has exceeded its constitutional powers, unless such a conclusion is clear and obvious. We think it is not here.
For these reasons we conclude that in limiting the power of counties to levy taxes for their own purposes, the constitution did not intend thereby to limit the power of taxation, by the boards of directors of organ*95ized townships, for the lawful purposes of the township government.
2. This conclusion finds support in a recent decision of the United States supreme court, in a cause originating in Missouri, which has been already quoted in the opinion of the majority of the court, and disapproved by them.
We regard that. decision as sound in holding that the township is a separate organization from that of the county, and that the taxes levied for its purposes can in no just sense be termed taxes for county' purposes. Macon County v. Huidekoper (1890), 134 U.S. 337.
The supreme court of Illinois has also announced a like opinion in reference to counties and townships organized under a law resembling our own. Railroad v. McCleave (1884), 108 Ill. 368.
These decisions seem to give proper effect to the rights both of townships and counties as separate and distinct governmental agencies. If we cast aside the distinctions which they recognize between the two municipalities, and.held that one is a mere annex to the other, and dependent upon its bounty for the power to exist, we should bring about a- result which, in our judgment, the terms of the constitution do not sanction.
3. It is next insisted that the taxes in issue are not collectible without an order of the circuit court as provided by the statute known as the “Cottey law.” (R. S. 1889, sec. 7653.)
But it is evident from the terms of that law that it was not intended to apply to taxes touching which no order of the county court is essential to their assessment, levy or collection under the laws of Missouri. (R. S., 1889, sec. 7651.)
These township taxes are leviable by the board of *96directors of the township (R. S. 1889, sec. 8473); and the account for township expenses is certified to the county clerk by the president and secretary of the township board at a certain time. Whereupon it becomesthe duty of the county clerk to “cause the same to be placed upon the tax books of said township.” (R. S. 1889, sec. 8432.) No order of the county court is necessary to the enforcement of the township taxes thus imposed, which fact is an additional argument that such taxes are not considered county taxes in their 'nature. Hence they do not require for their support any such order of the circuit court as is contemplated by the Cottey law. Railroad v. McCleave (1884), 108 Ill. 368.
The judgment of the circuit court should be, in our opinion, affirmed.
We hence most respectfully dissent from the judgment of reversal.
Judge Gantt joins in this opinion.